 

EXHIBIT 10.65

 

Addendum #6 to the Revolving Line of Credit Agreement

 





[$167,257] 

[6/30/2015] 



 

This Addendum to the Revolving Line of Credit Agreement by and between Elite
Data Services, Inc., a Florida Corporation   (the "BORROWER") and Sarah Myers an
Individual ("LENDER") is made and executed as of the date referred to above. An
additional principal sum totaling Fourteen Thousand Five Hundred Thirty-Four
($14,534) has been added to the Revolving Line of Credit Agreement Promissory
Note dated  September 1, 2013  (the "LOAN AGREEMENT"), bringing the Loan
Agreement to a total sum of One Hundred Sixty-Seven Thousand Two Hundred
Fifty-Seven ($167,257) Dollars. The default date under the Loan Agreement is
December 31, 2015. 

 

This Addendum shall be governed by and construed and enforced in accordance with
the laws of Florida. 

 





By: 

/s/ Charles Rimlinger

 

Charles Rimlinger, CEO 

 



 





By: 

/s/ Sarah Myers

 

Sarah Myers, Lender 

 



 